Citation Nr: 0000146	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  94-03 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to July 
1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied service connection for 
asthma and for a left knee injury.

The case was previously before the Board in June 1997, at 
which time entitlement to service connection for asthma was 
denied and the case was otherwise Remanded for additional 
development of the claim of entitlement to service connection 
for residuals left knee injury.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.  


FINDING OF FACT

The claims file does not include medical evidence of a nexus 
between current left knee pathology and the veteran's 
military service. 


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of left knee injury is not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  Active military, naval and air service includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any  period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 1991); 38 C.F.R. § 3.6(a) (1999); see also 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty, active duty for training or for 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. §§ 
3.6 (a)(d), 3.303 (1999). 

The threshold question which must be answered as to this 
issue is whether the veteran has presented a well grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim for service connection 
generally requires (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the veteran 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy, 1 Vet. App. at 81-82. 

The veteran was on active duty for training with the Indiana 
National Guard on July 6, 1985 when she slipped and injured 
her left knee.  A determination was made that the injury was 
incurred in the line of duty.  Although the record suggests 
that the condition was acute and resolved, the veteran 
contends her current left knee problem is the result of that 
injury.  In connection with treatment for that injury, the 
Board notes that the veteran apparently provided history on 
July 11, 1985 to the effect that she had previously 
experienced a torn ligament and a chip fracture to the left 
knee in November 1984.  

In June 1993, the veteran was afforded a joints examination.  
There was no swelling, deformity or instability.  There was 
no subluxation, but there was a trace of crepitus on the 
lateral side.  X-rays were within normal limits.  Diagnosis 
was normal knee at that time.

The veteran underwent arthroscopic surgery of the left knee 
in September 1994.  The Board additionally notes that at that 
time the veteran was diagnosed with chondromalacia and plica 
of the left knee.

The veteran was afforded X-rays in January 1997 at which she 
reported past trauma to the left knee as well as arthroscopic 
surgery in 1994.  The impression was mild, medial tibial 
plateau and femoral condyle depression and minimal narrowed 
joint.  Otherwise, the examination was unremarkable.  It was 
left for the clinician to establish any correlation.  

Clinical records from the summer of 1997 report that X-rays 
showed mild degenerative joint disease of the left knee and 
ankle.

A VA joints examination in December 1998 reported the veteran 
as 42 years of age, with a weight of 225 pounds, and with a 
chief complaint of left knee pain.  She described her fall in 
service in 1985 as well as her sequelae.  She reported 
persistent pain and catching since the incident and 
eventually having left knee arthroscopy in 1994.  The 
examiner observed that in December 1998 there was no evidence 
of a meniscal or ligament injury, and there was no evidence 
of patellofemoral degenerative disease at that time.  The 
veteran also reported "that she did very well since 1994" 
until some short time before the examination.  Medial lateral 
collateral ligaments were normal.  There was no laxity in the 
anterior posterior cruciate ligament.  Overall impression was 
degenerative joint disease of the left knee, primarily 
involving the medial compartment.  Patellar mal-tracking 
syndrome with chondromalacia patellae of the left knee was 
also noted.  An impression of iliotibial band tendonitis of 
the left knee was also rendered.  The examiner also commented 
that he did "not feel that the left knee condition was 
etiologically related to her injury sustained in 1985.  The 
examiner noted that the veteran had obvious progressive 
degenerative joint disease, which again was not felt to have 
been caused by the injury.  The examiner also observed that 
the veteran had reported being pain free since 1994 until 
recently before the December 1998 examination.  

As indicated above, the law provides that the veteran must 
show a disability occurred during service, that she has a 
current disability, and that there is a medical nexus or link 
between the injury or symptoms in service and the current 
disability. The Board finds that the veteran has failed to 
provide medical evidence of a nexus between the current left 
knee disorder and any incident occurring during her active 
duty for training.  As no competent medical evidence has been 
introduced into the record showing a link between the current 
disorder and the veteran's training, the veteran's claim must 
be denied as not well-grounded.  The Board also notes that 
the veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because she, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  While the veteran's statements represent evidence of 
symptomatology after service, there still must be competent 
medical evidence linking the current disability to the injury 
during her training and symptomatology she says she had after 
her training ended.  Her statements are not competent 
evidence that can relate the current disorder to an event 
that happened in service or during her training.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  Although lay evidence is 
acceptable to prove the occurrence of an injury during 
service, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or an 
opinion as to medical causation.  See Espiritu at 494-495.  

The veteran's representative has taken issue with the 
veteran's purported own derogatory statement as to being pain 
free between 1994 and some time before the December 1998 
examination.  The representative, in effect, challenged the 
adequacy of the December 1998 examination.  However, the law 
is well established that VA has no duty to assist a claimant 
under 38 U.S.C.A. § 5107(a) unless and until she has 
presented a well-grounded claim.  Epps v. Gober, 126 F. 3d 
1464 (Fed. Cir. 1997).  Accordingly, any shortcoming with 
respect to the December 1998 examination does not provide a 
basis for the claimed remedy (another examination) until a 
well grounded claim has been presented.  The Board's June 
1997 remand was largely required to satisfy a pre-duty-to-
assist requirement imposed pursuant to Bell v. Derwinski, 
2 Vet. App. 611 (1992) (per curiam) (records in constructive 
possession of VA).  Nevertheless, in light of the Board's 
conclusion herein that this claim of entitlement to service 
connection is not well grounded, no further duty to assist 
the veteran exists at this time and the claim is not elevated 
to well grounded status merely by virtue of the previous 
remand.


Accordingly, the veteran's claim for service connection for 
residuals left knee injury must be denied as not well 
grounded.


ORDER

Entitlement to service connection for residuals left knee 
injury is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

